

117 HRES 471 IH: Recognizing the seriousness of polycystic ovary syndrome (PCOS) and expressing support for the designation of the month of September 2021 as “PCOS Awareness Month”.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 471IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. David Scott of Georgia (for himself, Mr. Fitzpatrick, Miss González-Colón, Ms. Schakowsky, Ms. Wasserman Schultz, Mr. Blumenauer, Ms. Chu, Mr. Cohen, Mr. Connolly, Mr. Danny K. Davis of Illinois, Mr. Gallego, Ms. Houlahan, Mr. Jones, Mr. Lawson of Florida, Mr. Lieu, Ms. Manning, Ms. Tlaib, Mr. Meeks, Ms. Norton, Ms. Blunt Rochester, Mrs. Hayes, Mr. Payne, Mr. Cole, Mr. Lynch, Mr. Timmons, Mr. Trone, Ms. Ross, Ms. Scanlon, Ms. Castor of Florida, Mr. Yarmuth, Mr. Brendan F. Boyle of Pennsylvania, Mr. Butterfield, Mr. Foster, Mr. Hice of Georgia, Mr. Lamborn, Mrs. Carolyn B. Maloney of New York, Mr. McKinley, Mr. Suozzi, Mr. Vargas, Ms. Williams of Georgia, Ms. McCollum, Mr. Grijalva, Mr. Deutch, Mr. Fortenberry, Mr. Pocan, Mr. Krishnamoorthi, Mr. Carbajal, Mr. Raskin, Ms. Jacobs of California, Mr. Ruppersberger, Ms. Barragán, Mr. Garbarino, Mr. Levin of California, Mr. Sires, Mrs. Axne, Mrs. Beatty, Mr. Carson, Ms. Kelly of Illinois, Mr. Tonko, Mrs. Hartzler, Mrs. Lawrence, Mrs. McBath, Mr. DeFazio, Mr. Kim of New Jersey, Ms. Roybal-Allard, Mr. Vela, Mr. Westerman, Mr. Gallagher, Ms. Salazar, Mr. Allen, Mrs. Bice of Oklahoma, Ms. Brownley, Ms. Johnson of Texas, Ms. Pingree, Ms. Pressley, Mr. Van Drew, Mr. Larsen of Washington, Ms. Newman, Mr. Schiff, Ms. Velázquez, Mrs. Watson Coleman, and Mr. Crist) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the seriousness of polycystic ovary syndrome (PCOS) and expressing support for the designation of the month of September 2021 as PCOS Awareness Month.Whereas polycystic ovary syndrome (PCOS) is a common health problem among women and girls involving a hormonal imbalance;Whereas there is no universal definition of PCOS, but researchers estimate that 5 to 10 million women in the United States are affected by the condition, and prevalence estimates range from 8 to 13 percent of women globally;Whereas the most recent published data, a 2004 study, estimates the annual burden of PCOS in the United States is $4.36 billion, and this figure pertains to women’s reproductive years alone and does not consider the cost of other comorbidities, including obstetrical complications or the cost of metabolic morbidities in post-menopause or adolescence;Whereas PCOS can affect girls from the onset of puberty and throughout the remainder of their lives;Whereas the symptoms of PCOS include infertility, irregular or absent menstrual periods, acne, weight gain, thinning of scalp hair, excessive facial and body hair growth, numerous small ovarian cysts, pelvic pain, and mental health problems;Whereas women with PCOS have higher rates of psychosocial disorders, including depression, anxiety, bipolar disorder, and eating disorders, and are at greater risk for suicide;Whereas adolescents with PCOS often are not diagnosed, many of whom have metabolic dysfunction and insulin resistance, which can lead to type 2 diabetes, cardiovascular disease, obstructive sleep apnea, nonalcoholic fatty liver disease, and endometrial cancer at a young adult age;Whereas PCOS is the most common cause of female infertility;Whereas PCOS in pregnancy is associated with increased risk of gestational diabetes, preeclampsia, pregnancy-induced hypertension, preterm delivery, cesarean delivery, miscarriage, and fetal and infant death;Whereas women with PCOS are at increased risk of developing high blood pressure, high cholesterol, stroke, and heart disease (the leading cause of death among women);Whereas women with PCOS have a more than 50 percent chance of developing type 2 diabetes or prediabetes before the age of 40;Whereas women with PCOS may be at a higher risk for breast cancer and ovarian cancer, and have a 3 times higher risk for developing endometrial cancer compared to women who do not have PCOS;Whereas research has found genetic evidence of a causal link to depression in PCOS;Whereas research has found genetic correlations with obesity, fasting insulin, type 2 diabetes, lipid levels, and coronary artery disease, indicating shared genetic architecture between metabolic traits and PCOS;Whereas adolescents with PCOS are at markedly increased risk for type 2 diabetes, fatty liver disease, and heart disease;Whereas PCOS negatively alters metabolic function independent of, but exacerbated by, increased BMI;Whereas an estimated 50 percent of women with PCOS are undiagnosed, and many remain undiagnosed until they experience fertility difficulties or develop type 2 diabetes or other cardiometabolic disorders;Whereas the cause of PCOS is unknown, but researchers have found strong links to a genetic predisposition, and significant insulin resistance, which affects up to 70 percent of women with PCOS; andWhereas there is no known cure for PCOS: Now, therefore, be itThat the House of Representatives—(1)recognizes polycystic ovary syndrome (PCOS) as a serious disorder that impacts many aspects of health, including cardiometabolic, reproductive, and mental health as well as quality of life;(2)supports the goals and ideals of PCOS Awareness Month, which are to—(A)increase awareness of, and education about, PCOS and its connection to comorbidities such as type 2 diabetes, endometrial cancer, cardiovascular disease, nonalcoholic fatty liver disease, and mental health disorders among the general public, women, girls, and health care professionals;(B)improve diagnosis and treatment of the disorder;(C)disseminate information on PCOS diagnosis, treatment, and management including prevention of comorbidities such as type 2 diabetes, endometrial cancer, cardiovascular disease, nonalcoholic fatty liver disease, and eating disorders; and(D)improve quality of life and outcomes for women and girls with PCOS;(3)recognizes the need for further research, improved treatment and care options, and a cure for PCOS;(4)acknowledges the struggles affecting all women and girls afflicted with PCOS residing within the United States;(5)urges medical researchers and health care professionals to advance their understanding of PCOS in order to research, diagnose, and provide assistance to women and girls with PCOS; and(6)encourages States, territories, and localities to support the goals and ideals of PCOS Awareness Month.